DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendment filed on 03/01/202
      Applicant’s arguments, see pages 7-8 of the response, filed 03/01/2021, with respect to the rejection of claim(s) 1-4, 7, 8-9, 10 under 35 U.S.C. 102(a)(1) as being anticipated by Lian (US 2016/0099187)/the rejection(s) of claims 11-12, 14-15, 18  under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 2010/0187658)/ the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Lian (US 2016/0099187)/ the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Wei (US 2010/0187658) in view of Abe et al (US 7,978,413) ( particularly the arguments Lian does not teach “skipping the trimming of one side of the mask material for one or more etching operations”, as recited in claim 1, and “depositing and patterning with lithography a hard mask layer configured to resist an etch of the material stack”, as recited in claim 2; Wei does not teach “curing the exposed material” at each iteration, as recited in claim 11) have been fully considered and are persuasive.  The rejection(s) of claim(s) 1-4, 7, 8-9, 10 under 35 U.S.C. 102(a)(1) as being anticipated by Lian (US 2016/0099187)/the rejection(s) of claims 11-12, 14-15, 18  under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 2010/0187658)/ the rejection of claim 6 under 35 U.S.C. 103 as 
      Applicant's arguments with respect to the rejection(s) of claims 19, and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (US 2015/0306812)/ the rejection of claim 20  under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2015/0306812) in view of Ito (US 2011/0117744) have been fully considered but they are not persuasive. 
  The applicants argue that Gao does not teach or suggest “B) exposing the material with a lithography technique to produce a first pattern”, as recited in claim 19, because as described in Figure 4B and paragraph [0029] of Gao, the pattern, disclosed in fig. 4B/the claimed first pattern is formed by an imprint from the mold 400. This argument is unpersuasive because while it is true that the pattern, disclosed in fig. 4B of Gao is formed by an imprint from the mold 400, it is also true that imprint technique is one of conventional lithography technique as evidenced by Mizuno et al (US 2015/0174816) ( para 0004), Baba et al (US 2017/0263510) ( para 0004). It is maintained that Gao’s teaching of forming a pattern in fig. 4B/ first pattern by an imprint technique reads on “exposing the material with a lithography technique to produce a first pattern” as recited in claim 19. The rejection(s) of claims 19, 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (US 2015/0306812)/ the rejection of claim 20  under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2015/0306812) in view of Ito (US 2011/0117744) are maintained in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      Claim 3 recites the limitations "the blocking material" and “the blocking layer” in claim 2.  There is insufficient antecedent basis for these limitations in the claim. Claim 4 is indefinite because it depends on claim 3

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

          Claim(s) 19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao etal (US 2015/0306812)
Gao discloses a method of fabricating a sub-micron 3D diffractive optics element (page 3, para 0028, fig. 4G), the method comprising:
  depositing an optical material stack comprises layers 204/206 to be patterned into a silicon dioxide land/an optics element on a substrate 202 ( page 3, para 0031-0032, figs. 4C-4D, 4G) 
    exposing the material with an imprint technique to produce a first pattern ( page 3, para 0028, 0029, fig. 4B), which reads on exposing the material with a lithography technique to produce a first pattern since imprint technique is one of conventional lithography technique ( see pertinent prior art section for evidences of this basic)
     curing the exposed material with UV light ( page 3, para 0028
     repeating the steps of depositing an optical material stack comprises layers 204/206 to be patterned into a silicon dioxide land, exposing the material with a lithography technique to produce a first pattern and curing the exposed material with UV light a number of times/ 'N' times for plurality of layers 206/302/ 'N' layers of the material having patterns/'N' patterns exposed therein (page 3, para 0031-0032, fig. 4D)
developing the exposed and cured regions of the patterns/'N' patterns on the plurality of layers 206/302/n layers simultaneously to form the molds 400/410/ master wherein the master is an inverse of the submicron 3D diffractive optics element ( page 3, para 0028-0029, fig. 4B)
 using the mold/master 410 to form a plurality of the sub-micron 3D silicon dioxide lands
206a/diffractive optics element (page 3, para 0031-0032, figs 4G, 4H)
Regarding claim 21, Gao discloses that the exposed material has a thickness of 20 nm (page 3, para 0028)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2015/0306812) as applied to claim(s) 19, 21-22 above and further in view of Ito (US 2011/0117744)
  The features of claim 19 are set forth above in paragraph 4. Unlike the instant claimed invention as per claim 20, Gao fails to disclose the step of forcing an oxidizing agent to diffuse
into the substrate at high temperatures and react with the substrate in preparation of depositing the optical material stack.
  Ito discloses a method of forming pattern comprises a step of supplying hydrogen peroxide/an oxidizing agent to diffuse into a substrate at high temperatures and react with the substrate in forming a stack ( page 13, para 0175, fig. 20H)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of supplying hydrogen peroxide/an oxidizing agent to diffuse into a substrate at high temperatures and react with the substrate in 

Allowable Subject Matter
Claim(s) 1-2, 5-9, 11-18 allowed.
              The reasons for allowance of claims 1-2, 5-9, 11-18 are stated in paragraph 2 above
             Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    Mizuno et al (US 2015/0174816) discloses that imprint technique is one of conventional lithography technique (para 0004)
 Baba et al (US 2017/0263510) discloses that imprint technique is one of conventional lithography technique (para 0004)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAN VINH/Primary Examiner, Art Unit 1713